Citation Nr: 1004512	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been received to 
warrant a reopening of the Veteran's previously denied 
service connection claim for sinusitis.  

2.	Service connection for hypertension, to include as 
secondary to the Veteran's service-connected asthma.  

3.	Service connection for headaches, to include as secondary 
to the Veteran's service-connected asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served in the Kansas Army National Guard and had 
qualifying active service between April 1966 and August 
1966.  See 38 U.S.C.A. § 101(24).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.    

The reopened issue of service connection for sinusitis, and 
the original service connection claims for hypertension and 
headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed January 2004 rating decision, the RO 
denied the Veteran's original service connection claim for 
sinusitis.          

2.	In February 2007, the Veteran filed a claim to reopen his 
service connection claim for sinusitis.    

3.	In the November 2007 rating decision currently on appeal, 
the RO denied the Veteran's claim to reopen his service 
connection claim for sinusitis.      

4.	VA has received new and material evidence that warrants a 
reopening of the Veteran's service connection claim for 
sinusitis.   


CONCLUSIONS OF LAW

1.	A January 2004 rating decision that denied the Veteran's 
service connection claim for sinusitis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).   

2.	New and material evidence has been received to reopen the 
Veteran's claim of service connection for sinusitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim to reopen, the Board has determined that the 
evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the Veteran, 
and remand for such notice and/development would be an 
inefficient use of VA time and resources.  





II.  The Claim to Reopen the Claim for Service Connection 
for Sinusitis

The Veteran claims that he has a current sinusitis disorder 
which relates to service.  Medical evidence of record 
suggests, moreover, that the Veteran's sinusitis may be 
related to his service-connected asthma.  See 38 C.F.R. §§ 
3.303, 3.310 (2009).   

The RO originally denied the Veteran's service connection 
claim for sinusitis in a January 2004 rating decision.  The 
Veteran did not appeal that decision.  Thus, the RO's 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2009).  

In February 2007, the Veteran filed a claim to reopen his 
service connection claim for sinusitis.  The RO denied that 
claim in the November 2007 rating decision on appeal.  

Where a claim has been finally decided, VA, before 
addressing that claim anew, must first determine whether new 
and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  If new and material evidence is presented or 
secured with respect to a final decision, the Secretary 
shall reopen and review the former disposition of that 
claim.  See 38 U.S.C.A. § 5108.  

To address the merits of the Veteran's underlying service 
connection claim therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
final rating decision in January 2004 that denied the 
Veteran's service connection claim for sinusitis.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is "new and material."  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the RO denied the Veteran's service connection claim 
for sinusitis in January 2004.  To determine whether new and 
material evidence has been submitted since then, the Board 
must compare the evidence of record at the time of that 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the January 2004 
Rating Decision 

The relevant evidence of record in January 2004 consisted of 
statements from the Veteran, service treatment records 
showing that the Veteran had been diagnosed with a sinus 
disorder in 1967, and private treatment records dated 
between 1971 and 2003, which note treatment for a sinus 
disorder.  In sum, the evidence in January 2004 demonstrated 
that the Veteran then had sinusitis and had a sinus disorder 
soon after service.  But the record did not contain evidence 
indicating a medical nexus between sinusitis and service, or 
sinusitis and a service-connected disorder.  The RO 
therefore denied the Veteran's claim.  See 38 C.F.R. §§ 
3.303, 3.310.  Again, that January 2004 decision became 
final.  It is therefore not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.



	Evidence Received Since the January 2004 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since 
the final January 2004 rating decision.  Since that 
decision, the relevant evidence that VA has received 
consists of additional statements from the Veteran, an April 
2006 Board decision which granted service connection for 
asthma, private and VA treatment records noting treatment 
for asthma and sinusitis, several lay statements noting the 
Veteran's respiratory difficulties during and after active 
service, and an August 2008 private physician's statement 
which states that during the Veteran's active service, "he 
had significant problems with his asthma and subsequently 
developed chronic sinusitis."  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the January 
2004 final rating decision.  Moreover, the Board finds 
certain of this new evidence to be material evidence - the 
August 2008 private physician's letter, in light of the 
Board's grant of service connection for asthma, suggests 
that the Veteran's sinusitis may be secondary to his asthma.  
See 38 C.F.R. § 3.310.  As such, this evidence addresses a 
central unestablished fact necessary to substantiate the 
Veteran's claim to service connection.  The evidence is 
therefore not only new, but is material as well.  38 C.F.R. 
§ 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

Accordingly, the Veteran's claim to reopen the claim for 
service connection for sinusitis is granted.   Having 
reopened the Veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  
In this matter, the Board finds a remand appropriate.  
Additional development is necessary into whether the 
Veteran's sinusitis relates either to his service, or to his 
service-connected asthma.   


ORDER

New and material evidence having been submitted, the claim 
for service connection for sinusitis is reopened; to this 
extent, the appeal is allowed.  


REMAND

The Veteran contends that his hypertension, headaches, and 
sinusitis relate directly to service, and to his service-
connected asthma.  See 38 C.F.R. §§ 3.303, 3.310.   

The Board finds remand appropriate in this matter for two 
reasons.  

First, VA should issue the Veteran a VCAA letter which notes 
the elements and evidentiary requirements in claims for 
secondary service connection.  See 38 C.F.R. § 3.310.   

Second, additional medical inquiry is warranted into whether 
the Veteran's hypertension, headaches, and sinusitis are 
related to service, or are secondary to the Veteran's 
service-connected asthma.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran an 
additional VCAA letter which discusses 
requirements in claims for secondary 
service connection.  

2.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current hypertension, headaches, and 
sinusitis.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

3.  The examiner should provide 
an opinion as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that any of the 
Veteran's disorders on appeal 
(i.e., sinusitis, hypertension, 
headaches) relates to service.  
Any conclusion reached should be 
supported by a rationale.  

4.  The examiner should also 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that any of the 
Veteran's disorders on appeal 
relates to the Veteran's service-
connected asthma (i.e., is 
proximately due to the asthma, is 
a result of the asthma, or is 
aggravated by the asthma), or to 
medication used for the asthma.  
Any conclusion reached should be 
supported by a rationale.  

5.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


